Citation Nr: 1449347	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a nerve condition of the legs, to include peripheral neuropathy as due to herbicide exposure.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a left eye disability.

5.  Entitlement to service connection for a disability manifested by dizzy spells and blackouts.

6.  Entitlement to service connection for a bilateral ankle disability.

7.  Entitlement to service connection for a disability manifested by memory loss.



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Throughout much of the appeal, the Veteran was represented by a private attorney. However, in January 2013, the Veteran's attorney withdrew representation.  The Veteran has not obtained new representation. 

The Veteran testified at a Video Conference hearing in March 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Virtual VA paperless claims processing system contains the transcript from the March 2013 Video Conference hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The issue of entitlement to service connection for headaches has been raised by the record in the March 2013 Video Conference hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a response dated in February 2010, the Social Security Administration (SSA) indicated that the Veteran had filed an SSA claim that had been denied.  Although the Veteran's SSA claim was denied, the medical records used to deny the claim may contain pertinent medical information regarding the Veteran's claims.  The RO should therefore obtain all records from the SSA pertaining to the Veteran's claims for disability benefits.

As to the Veteran's claim for entitlement to service connection for a disability manifested by dizzy spells and blackouts, the Veteran asserts that his dizzy spells and blackouts are a result of his active duty military service.  More specifically, the Veteran asserts that he was hit with something in the eye while on patrol and has experienced dizzy spells ever since.  A service treatment record dated in November 1971 revealed a syncopal episode.  The assessment was probable orthostatic hypotension.  The Veteran's post-service VA treatment records revealed numerous complaints of dizziness and syncopal episodes.  One examiner noted that the Veteran's dizziness often appeared when his diet was poor.  The Board observes that there are no nexus opinions on file with respect to the issue of entitlement to service connection for a disability manifested by dizzy spells and blackouts.  Under the duty to assist, a VA examination with a nexus opinion is necessary to determine whether the Veteran has any current disability manifested by dizzy spells and blackouts, and, if so, whether it is related to the Veteran's active duty service.

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Contact the Social Security Administration and obtain 
	any records pertaining to the Veteran's claim for 
	disability benefits.  Add all such records to the claims 
	file, and appropriately document if such records are 
	unavailable.

3.   After the above development has been completed to 
	the extent possible, the Veteran should be afforded an 
	appropriate VA examination to determine the nature 
	and etiology of any disability manifested by dizzy 
	spells and blackouts.  The claims folder and a copy of 
	this remand must be made available to the examiner, 
	and the examiner must review the entire claims filed 
	in conjunction with the examination.	

The examiner is asked to:

		(a) Determine whether the Veteran has a 
		current diagnosed disability manifested by 
		dizzy spells and blackouts.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any current diagnosed 
		disability manifested by dizzy spells and 
		blackouts is etiologically related to the 
		Veteran's active service, to include the injury to 
		his eye in 1971.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

4.   After completing the above development and any 
other action deemed necessary, adjudicate the Veteran's claims.  If any benefit is denied, a supplemental statement of the case should be provided to the Veteran after according the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



